Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment filed on 01/25/2021. Claims 1-4, 6-10 and 12-14 are pending. Claims 1-4, 6-7 and 12-14 are under examination on the merits.  Claims 5, 11 and 15 are cancelled.  Claims 8-10 are withdrawn to a non-elected invention from further consideration.  

Examiner’s Note
This application is in condition for allowance except for the presence of claims 8-10 (claim 8 is included because it fails to further limit present claim 1) are directed to inventions non-elected without traverse in the reply filed on 09/25/2020.  Accordingly, claims 8-10 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment of claim 1 was given in a telephone interview with Mr. Kelvin Liu on 02/03/2021.
In the claims:
Claim 1, from line 12 to line 18, replace “the radical polymerizable monomers including radical polymerizable monomers having ultraviolet-ray absorbing functional groups, wherein the radical polymerizable monomer having the ultraviolet-ray absorbing functional group is a radical polymerizable group having a benzotriazole group and includes a radical polymerizable monomer having a horizontal aligning light functional group; and the horizontal aligning light functional group is a functional group having a chalcone group or an azobenzene group.”, with --the radical polymerizable monomers including a radical polymerizable monomer having an ultraviolet-ray absorbing functional group and a radical polymerizable monomer having a horizontal aligning light functional group, wherein the ultraviolet-ray absorbing functional group is a benzotriazole group and the horizontal aligning light functional group is a functional group having a chalcone group or an azobenzene group.--.
Cancel claims 8-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782